Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 1 of 34 PageID #: 557
                                              Respectfully submitted,



                                              Andy-11-Allman
                                              D-dfend6nt
                                              117 W. Smith Street,                                 ,
                                              Gallatin, TN 37066



                             CERTIFICATE OF SERVICE




I hereby certify that a true and correct copy of this Notice of Filing, has been served via U.S.

Mail on the 31" Day of March 2021 addressed to:


       Sonny Weatherford
       Sheriff of Sumner County, TN
       117 West Smith St.
       Gallatin, TN 37066


       Herbert H. Slatery, III
       Tennessee State Attorney General
       P.O. Box 20207
       Nashville, TN 37202-0207




                                              An~Wt Allman




  Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 2 of 34 PageID #: 558
 1     IN THE CRIMINAL COURT FOR SUMNER COUNTY, TENNESSEE
                           AT GALLATIN
 2

 3

 4      STATE-OF TENNESSEE                     )

 5
        Vs.                                    )   NO. CR875-2017
 6                                                     CR548-2017

 7      ANDY LAMAR ALLMAN                      )

 8
      ---------------------------------------------------
 9

10

11
                          TRANSCRIPT OF PROCEEDINGS
12
                           Monday, October 5, 2020
13

14

15

16

17    ----------------------------------------------------
18
                THE HONORABLE DEE DAVID GAY PRESIDING
19

20

21

22

23
                              LORI C. BICE, LCR
24                         Criminal Justice Center
                             117 W. Smith Street
25                        Gallatin, Tennessee 37066
                                (615) 414-8993


      Lori C. Bice, LCR
                                                                          1
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 3 of 34 PageID #: 559
 1                       A P P E A R A N C E S:

 2

 3    FO-R THE STATE:    ~,                    4

 4               Thomas•Boone Dean         •


                 Assistant District Attorney General
 5               Office of the District Attorney General
                 113 West Main Street, Third Floor
 6               Gallatin, Tennessee 37066

 7               C. Ronald Blanton
                 Assistant District Attorney General
 8               Office of the District Attorney General
                 113 West Main Street, Third Floor
 9               Gallatin, Tennessee 37066

10
      FOR THE DEFENDANT:
11
                 Gary D. Copas
12               Attorney at Law
                 P.O. Box 190137
13               Nashville, Tennessee 37219

14    ----------------------------------------------------

15

16

17

18

19

20

'21

22

23

24

25




      Lori C. Bice—LCR
                                                                          2
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 4 of 34 PageID #: 560
 1                        (The aforementioned cause came on to

 2    be heard on    Monday, October 5, 2020, before the

 3    Honorable Qee David Gay,-Judge, when the following                  .-

 4    proceedings were had, to-wit:)

 5                        THE COURT:   Let's get Mr. Allman out.

 6    All   right.   If we could take the cuffs off, please.

 7                        Okay.   Let the record reflect that

 8    this is State of Tennessee vs. Andy Allman,

 9    Case No. 548-2017 and 875-2017.           Before the Court

10    today is a motion for hybrid representation and

11    furloughs, and        recently filed was a motion to

12    withdraw.

13                        The Court is a little concerned about,

14    number one, the timing here.          We've got eight weeks

15    until we go through this trial with           much   -- with

16    many witnesses, a lot of documentation, and so

17    forth, and as I told        Mr. Allman and    Mr. Copas, I'm

18    concerned that we've had three attorneys --

19    different attorneys involved, Mr. Pellegrin,

20    Mr. Little, Mr. Copas.
                                                                               Ik

21                        I'm also concerned 'about the length of

22    these cases.        We've consolidated two indictments.

23    One was -- one case was arraigned on 8/25/17,

24    three years ago, and then the second one was

25    arraigned 12/15/17, almost three years ago, and then




      Lori C. Bice, LCR
                                                                          3
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 5 of 34 PageID #: 561
     1    we had a new indictment 3/27/20.             Now, the first two

     2    indictments were consolidated.            This last indictment

     3    has no-t been consoli-dated.          There have been no

     4    motions about that.. And one thing I don't think I

     5    mentioned to Mr. Copas or Mr. Allman, but are we

     6    going to have another jury trial            here following

     7    these cases.

     8                        Let the record reflect that I've spent

     9    almost two hours with          Mr. Copas and   Mr. Allman ex

    10    parte going over matters that do not need to be made

    11    public, getting their take on these motions.

    12    Exhibits were introduced, we had a court reporter,

    13    and I   have ordered a transcript of that proceeding,

    14    and everything will          be kept under seal.

    15                        And   I will   be honest, based on what I

    16    have heard from Mr. Allman and Mr. Copas in

    17    discussing these matters, I'm not so much concerned

    18    about the problem of competing theories between the

    19    two, but I'm concerned about allegations that could

    20    be made regarding postconviction relief that could

`   21   `taint any convictions.             Now, this encompasses the

    22    Sixth Amendment right of the defendant and it's

    23    brought some concerns to my attention that I was not

    24    aware of, and that's as far as I will            go on this

    25    particular -- on          my comments here based on what I've




          Lori C. Bice, LCR
                                                                              U
    Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 6 of 34 PageID #: 562
  1   heard.

  2                       So I've spent two hours with the

  3   defense here about their motions:            I want to give             r

  4   the State of Tennessee every.opportunity to let me

  5   hear your position on the motion of hybrid

  6   representation and furloughs and a motion to

  7   withdraw.     Whoever wants to address me, I'll          be glad

  8   to hear   your argument or         your position.

  9                       GENERAL BLANTON:     Your Honor, as it

 10   pertains to the issue of hybrid representation, the

 11   leading case is -- as pointed out in the motion is

 12   State vs. Franklin, and quite frankly, Your Honor,

 13   in that particular case, it was an extraordinary

 14   set of circumstances.            In fact, that's the first

 15   statement out of the Supreme Court's memo is -- or

 16   their opinion on this case is it was an

 17   extraordinary case and should be looked at very

 18   carefully.

 19                       That case sets out factors that a

 20   court must determine in order for there to be a

`21   hybrid r4presentation,`and they are `set out, Your

 22   Honor -- I'm trying to get the exact page number.

 23   The cite of the case is 714 S.W.2d 252, and it --

 24                       THE COURT:     I've got it, General.

 25   I've got it.




      Lori C. Bice, LCR
                                                                          5
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 7 of 34 PageID #: 563
 1                        GENERAL BLANTON:    It goes on to say

 2    that the defendant is not seeking to disrupt the

<=3   trial; the defendant has-the intelligence, ability,,

.4    and general confidence to participate-in            his own

 5    defense, but the trial        court must also ensure -- and

 6    those are the two factors to start with.              And the

 7    Court added the following: that this court must

 8    ensure that the circumstances are so exceptional to

 9    the just- -- to justify the defendant's request,

10    which circumstances must be made to appear on the

11    record; the defendant has the opportunity to confer

12    with counsel out of the presence of the jury prior

13    to his participation; that, out of the presence of

14    the jury, the defendant is instructed that he may

15    not state facts not in evidence; that the defendant

16    and the jury are instructed that the defendant is

17    acting as his own counsel and that the defendant is

18    not giving any evidence or testimony.             Even where

19    these factors could        be present, the trial     court may

20    nevertheless decline to permit a hybrid

21    representation.                                          `

22                        So it's not an absolute right.       It's

23    up to the Court to determine these matters.

24                        And they go on to say that they

25    believe that only rarely will circumstances justify




      Lori C. Bice, LCR
                                                                          C
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 8 of 34 PageID #: 564
     1    the exercise of this discretion.            The defendant has

     2    no absolute right to hybrid representation.

     3                        And in- this case, Your Honor, theme

     4    Stat& takes the position that there is no absolute

     5    right, there is no reason for hybrid representation,

     6    just doesn't see any of the factors that are

     7    involved here that are necessitated for hybrid

     8    representation.

     9                        As to the request for a furlough, Your

    10    Honor, this Court gave an extraordinary furlough to

    11    Mr. Allman, ten days that he was given outside the

    12    jail to go through the files and discovery and to

    13    meet with his attorney and to prepare his

    14    representation.        That's not afforded to everybody.

    15    In fact, I've not been a part of a case where that

    16    has been allowed.

    17                        And, again, Your Honor, I think that

    18    was an extraordinary situation that the Court

    19    allowed that, and therefore the State would say that

    20    we would    be opposed to that.       He's had ample
3
    21    opportunity. %       These are his cases.     He should know

    22    what was done and what wasn't done.            They're his

    23    finances.     They're his bank records.         He should know

    24    what there is and what there isn't, and            he's had

    25    over three years to talk to any variety of different




          Lori C. Bice, LCR
                                                                              7
    Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 9 of 34 PageID #: 565
  1    attorneys about this, and so we would            be opposed to

  2    any furlough.

  3                        T-HE COURT:    Okay.   Mr. Copas, you may-

  4   .wrap it up here.         Anything you would like-to say?

  5                        MR. COPAS:     May it please the Court,

  6    we did   meet in chambers and everything is under seal

  7    that was discussed there.            I don't want to repeat

  8    anything that was stated in chambers, but the Court

  9    heard my position at that time.

 10                        THE COURT:     Yes, sir.

 11                        MR. COPAS:     And there's no need for me

 12    to reiterate that --

 13                        THE COURT:     Okay.

 14                        MR. COPAS:     -- and I'm going to leave

 15    it at that, Your Honor.

 16                        THE COURT:     Okay.   Thank you.

 17                        General   Blanton kind of set out the

 18    law here on Franklin, and I also noted that in

 19    Franklin --     I couldn't tell from Burkhart, but in

 20    this particular case, Franklin, we're talking about

 21    an appointed attorney, and           here we have an attorney

 22    that's been retained.            I don't know if that makes

 23    any difference at all, but that is one thing here

 24    and we've got some contractual obligations that

 25    exist and    have existed that furnish some background




       Lori C. Bice, LCR
                                                                           0
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 10 of 34 PageID #: 566
  1   to what I'm thinking about.

  2                       But the first thing that I want to

  3   talk about is judicial--determination that the                   .~

  4   defendant-is not seeking to disrupt orderly trial

  5   procedure.      I spent a couple of hours with         Mr. Copas

 6    and Mr. Allman here, and I can tell           you one thing, I

  7   have expressed my concern to them about a defendant

  8   representing himself at a trial, especially of this

  9   nature where there are aspects to where an advocate

10    might go over the line of representation when              you're

11    talking about representing yourself or putting forth

12    your own defense.        I will state that based on what

13    we have discussed back there, that was not a

 14   concern.

 15                       The concern seemed to be getting this

 16   case tried, getting this case tried and getting it

 17   in a position to where the Sixth Amendment can              be

 18   complied with and that the defendant is provided a

 19   defense and due process.          I will   have to state that

20    I changed my mindset a little bit going from the

 21   former to the latter, and there is a great concern

 22   with me right now, after talking with the parties of

 23   Mr. Allman and        Mr. Copas, about the leering

 24    possibility of postconviction relief .

 25                       I find that the defendant here, and




      Lori C. Bice, LCR
                                                                            E
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 11 of 34 PageID #: 567
  1   the record will          represent that in the transcript,

  2   was not seeking to disrupt orderly trial             procedure.

  3   He's- just trying t:o get due proc-ess and          have h-i s day    1



  4   in court.

  5                       Secondly, that the defendant has the

 6    intelligence, ability, and general             competence to

 7    participate in          his own defense.     He's indicated to

 8    me that he has 20 years of experience in federal

 9    court, and I mentioned to him that none of that was

10    criminal defense work, but the rebuttal to that was

11    that he was dealing with constitutional issues,

12    bringing matters before the court, and that is

13    probably a lot more than any defendant that you

14    could   possibly get in these particular

15    circumstances.

16                        I will   hold   Mr. Allman to the

17    requirements of an attorney, and I will             not hesitate

18    to jump on    him if that limit -- if that line is

19    addressed and       I   have to deal   with it in front of the

20    jury like I've had to do so often in             many jury

21    trials, I'll` send the jury out and deal            with any

22    particular issues where I feel             the defendant steps

23    over the line and is not proceeding as a trial

24    should proceed and avoid any personal opinion or

25    right to be correct as opposed to following the




      Lori C. Bice, LCR
                                                                       10
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 12 of 34 PageID #: 568
  1    rules of trial, rules of evidence, the rules of

  2    criminal    procedure.

  3                    -And    I wi l l   sta-te after heari{ng the

  4   .discussion between Mr. Allman and            Mr. Copas, this

  5    Court has never been involved in anything like this

  6    before, and     I'm comfortable that the record that's

  7    been   produced from two hours and the evidence that

  8    was introduced will show that the defendant is not

  9    seeking to disrupt an orderly trial             procedure, that

 10    he has the intelligence, ability, and competence to

 11    participate in        his own defense.      I will   hold fast to

 12    the principle that when he argues in             his own   behalf,

 13    he will    be limited to fair comment on the evidence.

 14    He may not use argument as a guise for an              unsworn

 15    statement.

 16                        The public and the State need to know

 17    that this is -- there is also a great concern by

 18    this Court to get this case tried.             There are

 19    numerous people that have been involved in lawsuits

 20    and involved as victims in this case who also want

21     their dtay in court, and I do not want to do anything

 22    that is going to obstruct the trial            date that we

 23    have in eight weeks.          Three years, three attorneys

24     is sufficient enough to move on.

25                         I will   grant the motion for hybrid




       Lori C. Bice, LCR
                                                                        11
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 13 of 34 PageID #: 569
       1    representation.        I have made you aware, Mr. Allman,

       2   that when    you cross that line, I'm going to be on

       3   it, and if I have to, -I'll         send the :jury out.      And.

       4   there could     be a situation where if .it keeps on           .

       5   going and it disrupts the orderly trial             proceedings,

       6   that I'll    prohibit you from representing yourself in

       7   hybrid    representation.

       8                       Now -- and, Mr. Copas, if you will        do

       9   that order.

      10                       For now I'm going to deny the motion

      11   to withdraw after I've heard and spent two hours

      12   with    Mr. Allman and Mr. Copas.

      13                       Now, addressing the furlough issue,

      14   Generals, I've been advised the defense needs a full

     15    set of the accounts of Pinnacle Bank, TBS, and

      16   possibly other banking institutions.             Do we have

     17    that?     If we don't, how long is it going to take to

     18    get it?

      19                       GENERAL DEAN:    Judge, it's been my

     20    understanding that everything has been            provided.
Ll                                                                                 0
     21    Many of the things that have been around for years

     22    have been    provided more than once.

     23                        THE COURT:   I understand, but we're

     24    talking about not just the accounts -- or the

     25    information that you want as part of the proof but a




           Lori C. Bice, LCR
                                                                              12
     Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 14 of 34 PageID #: 570
  1   full      set of the accounts involving Mr. Allman and

  2    various banks.

  3       14-             GENE-RAL DEAN:   Mea-ning from the ,first

  4    time he opened the account until          when the account

  5   ended?

  6                       THE COURT:   Yes.

  7                       GENERAL DEAN:    I would   have to talk to

  8   the banks.       I believe we've got three or four banks

  9   involved.       My recollection is he would leave one

 10    bank, go to another, leave one bank, go to another,

 11   and I     believe two of those then we should have

 12   everything because it was during this time period,

 13   but I'd have to check, Judge.           That's the first time

 14   I've heard of any request --

15                        THE COURT:   Right.

16                        GENERAL DEAN:    -- to do this.

17                        THE COURT:   And this was part of the

18    process that I was going through at the very end to

19    find out what is necessary to proceed with this

20    trial.      So, General, if you'll      discuss that with

21'   Mr. Copas. %                                     `

22                        MR. COPAS:   May it please the Court,

23    one of those articles that he requested -- the

24    defendant requested was the records of the

25    bookkeeper, not the bank.




      Lori C. Bice, LCR
                                                                       13
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 15 of 34 PageID #: 571
       1                       THE COURT:    Yes.

       2                       MR. COPAS:    So that's very important.

       3    That is i mpo-rtant ,    not onl-y --

       4                   .THE COURT:       I. need the records --

       5                       MR. COPAS:    I don't have anything like

       6    that received.

       7                       THE COURT:    The records of the

       8    bookkeeper, all       the records of the bookkeeper,

       9    everything.

      10                       GENERAL DEAN:     Judge, are we talking

      11   about the bookkeeper for Allman & Associates?

      12                       THE COURT:    Yes.

      13                       GENERAL DEAN:     Judge, whatever we have

      14   from Allman & Associates has been provided and the

      15   servers were returned to them.            So they've got all

      16   of their stuff that I'm aware of.

      17                       THE COURT:    Okay.   This is my order.

      18                       Mr. Allman, everything that you think

      19   that you need, you discuss with           Mr. Copas.

      20                       Mr. Copas, you discuss with General
41                                                                               11

      21   Dean, and we will        come back into court --

      22                       MR. ALLMAN:     Judge, if I may, Your

      23   Honor, I    had already made a list and I've

      24   cross-referenced the list with the TBI inventory --

      25                       THE COURT:    Okay.




           Lori C. Bice, LCR
                                                                            14
     Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 16 of 34 PageID #: 572
  1                       MR. ALLMAN:      -- and I'm prepared to

  2   give that to the State so that we can go through

  3   that item    by ite ,t .     --{                4-                    14



  4                       THE COURT:      Okay.    If .you'll      give that

  5   to the State and let's come back --

  6                       MR. ALLMAN:      And, Judge, I did want to

  7   clear the record up.

 8                        THE COURT:      Yeah, we'll       come back in a

  9   minute.

10                        MR. ALLMAN:      Okay.

11                        THE COURT:      Okay.    Let's have that

12    taken care of and we'll            report back on November 2,

13    8:30 in the morning to see where we stand with those

14    requests.

15                        Now, that should get everybody in line

16    with exhibits, documents, evidence to prepare for

17    trial, and    I will       see what -- any issues that come

18    up at 8:30, November 2.

19                        And, General Dean, did           you have

20    something you wanted to say?
                                                                                      k
21                        GENERAL DEAN:      I` do, Judge.         Let me

22    make sure I     understand this correctly.                 Everything

23    we have as far as bank records has been provided,

24    sometimes more than once.            What I'm        now

25    understanding is that Mr. Allman would like bank




      Lori C. Bice, LCR
                                                                                 15
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 17 of 34 PageID #: 573
  1    records that the State does not have.                     So you're

  2   asking - -

  3                       THE-{COURT:    Gener-al ,        I'm   not go-i ng to

  4    --.if you don't have it, I'm not going to order it,

  5   okay?

 6                        GENERAL DEAN:        Okay.       So I'm    not --

  7                       THE COURT:     So if you don't have it,

 8    I'm not going to order it.               I just want to go

 9    through this list before trial                 and   knock it off.

 10                       GENERAL DEAN:        Yes, sir.

11                        THE COURT:     You know, I can't hold               you

12    accountable for anything that you don't have.

13    That's something they've got to obtain.

14                        GENERAL DEAN:        Yes, sir.         Thank you.

15                        THE COURT:     Okay.        Now, Mr. Allman, is

16    there something that you wanted to say here?

17                        MR. ALLMAN:        Judge, a couple of

18    things.      One, we want to discuss the furloughs to

19                        THE COURT:     Yeah, I'm going to get to

20    that in a minute.

2)                 i      MR. ALLMAN:'       Okay.

22                        THE COURT:     I    haven't gotten there

23    yet.

24                        MR. ALLMAN:        Well, as I had         mentioned,

25    in reading back through the transcripts, there were




      Lori C. Bice, LCR
                                                                                  16
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 18 of 34 PageID #: 574
  1    some statements about how I had               been through so many

  2    attorneys because of a toxic relationship I had with

  3    the attorneys.         The two p-revious attorn-eys,

  4.   Mr. Pellegrin, he had agreed to appear .for free

  5    until    I could secure counsel for the Sumner County

 6     cases.    He was never retained, and             he and I had

  7    agreed that he would not be my attorney throughout

 8     the trial.      He was just going to appear for the

 9     arraignment.        And then he had also been working, I

10     believe, with General Dean so that I could

11     voluntarily surrender myself if I were indicted, and

12     that was it.        Mr. Pellegrin will        testify that he and

13     I never had any toxicity in our relationship

14     whatsoever.

15                         THE COURT:       Okay.

16                         MR. ALLMAN:       With   Mr. Little, I read

17     that in the transcript, and I got concerned.                When I

18     hired Mr. Little, our agreement was that he would

19     handle Sumner County, Davidson County, and the Board

20     matters for $100,000, and so I signed a note with

21     him.    When I had      paid   him   roughly`$80,000, he wanted

22     another $75,000, and I spent several              months trying

23     to raise that money and I just could not do it.                   And

24     Mr. Little said that, well, if you can't pay that,

25     I'm going to have to withdraw, and so I kept trying




       Lori C. Bice, LCR
                                                                          17
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 19 of 34 PageID #: 575
      1    and I kept saying to Mr. Little, I can't raise that

      2    kind of money.        I'm sorry.       I just can't do it.      And

      3    he filed the motion to withdraw.

a     4                       THE COURT:    Okay.

      5                       MR. ALLMAN:     I   have text messages, and

      6    I have a recording, if Your Honor needs it, that I

      7    could file under seal that will            substantiate every

      8    word   I just said.

      9                       THE COURT:    No.     That's fine.

     10                       MR. ALLMAN:     So the toxicity was

     11    basically he wanted $75,000 more.              I couldn't raise

     12   that.

     13                       THE COURT:    Okay.      Mr. Allman, thank

     14    you, sir.

     15                       MR. ALLMAN:     Sure.

     16                       THE COURT:    Now, let's talk about

     17   furloughs.      Refresh my memory.          Didn't I give one

     18   week of a furlough here?

     19                       MR. ALLMAN:     I got ten days.       I got --

     20                       GENERAL BLANTON:        It was two weeks,

     21   fudge.                                                `

    22                        THE COURT:    Two weeks?

    23                        MR. ALLMAN:     Five days each.

    24                        THE COURT:    Okay.

     25                       GENERAL BLANTON:        From 8:00 o'clock




          Lori C. Bice, LCR
    Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 20 of 34 PageID #: 576
  1    in the morning on         Monday until 6:00 P.M. on Friday,

  2    two separate weeks back-to-back.

  3                       MR    ALLMAN:      I think it was 9:-00.

  4                       THE COURT:        Okay.     Well, it doesn't

  5    matter.

  6                       MR. ALLMAN:        Yeah.

  7                       THE COURT:        Mr. Allman, I'm going to

  8    give you one more week, and             you can let me know when

  9    you want.     I think the week would             be more

 10   advantageous to you if you did it sooner rather than

 11   later.

 12                       MR. ALLMAN:        It would, Your Honor, and

 13   I would respectfully say that one five-day week --

 14   there's no way I can get all             this done in one

 15   five-day week.

 16                       GENERAL BLANTON:           And, Judge, I would

 17   like to be heard on that as well.

 18                       THE COURT:        Go ahead, General.

 19                       GENERAL BLANTON:          We've got a jail

20    full of people who can't make bond or had their bond

~1    revoked who would love to have a furlough for

22    preparation for their trial, and if this is going to

23    be a   habit, I'm afraid         --

24                        THE COURT:        No, sir.     It's not going

25    to be a habit.           I'm just looking at the case,




      Lori C. Bice, LCR
                                                                           19
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 21 of 34 PageID #: 577
  1    General, and I haven't ever had a case like this

  2    before me that requires what I've had to go through

  3   today along with all        the-evidence that-s supposed to-

  4    be out there.        It's definitely not going to be a

  5    habit, but I don't want to try this case twice.

  6                       GENERAL BLANTON:    I       understand, Judge,

  7    but Mr. Allman       has been a part of it and           he's had

  8   this information for the last three years.                   I don't

  9   understand why all        of a sudden we need these weeks

 10   to prepare.         He's had three years.

 11                       THE COURT:    Mr. Allman, do you want to

 12   tell   us what the pressing need is?

 13                       MR. ALLMAN:   Well, Judge, at this

 14   point I'm now taking on a new role.                Not only am I

 15   just a defendant, but now I'm going to be actively

 16   participating in the trial.           So I'll      actually be

17    preparing as a lawyer for a trial.

18                        Now, Mr. Blanton, the General, talks

 19   about other individuals who are back in the jail and

20    they don't -- they can't make bond, but they're not

21    participating in their cases as             a   lawyer.

22                        Now, Your Honor -- and I know Your

23    Honor has tried        hundreds and   hundreds of cases and

24    Your Honor realizes the size, the complexity, the

25    volume of financial records and witnesses that we're




      Lori C. Bice, LCR
                                                                           20
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 22 of 34 PageID #: 578
  1    dealing with.        We've got potentially 50 witnesses

  2    that Mr. Copas and I       have to prepare for.        There's

  3    no way- I can do that,     in one week.-4 There's - -

  4                       THE C0URT:    Well, the problem is, .like

  5    the General says, you       know, we've had three years,

  6    and I'm doing the best I can to take what's before

  7    me and    not -- the case now is not on        your shoulders

  8    -- or your shoulders alone.          I will   be glad to give

  9    you one week, and that's all         I can give you, so that

 10    you can get those things that you need and bring

 11    them to the jail, or we'll        make whatever

 12    arrangements are necessary at the jail.             But, golly,

 13    I could move all       my stuff in   my house and    my

 14    brother's house and       his children's house in one

 15   week.     So pick the week that you want, Mr. Allman.

 16                       Let's see, we've got -- what have we

 17   got?      We've got the 12th of October, we've got the

 18   19th of October, we've got the 26th of October,

 19   the 2nd of November, the 9th of November, and the

 20   16th and the 23rd.        The 23rd    you're getting into the

 21   'holidays there.       So I would"suggest either the first

 22   three weeks -- one of the first three weeks or one

 23   of the last three weeks of this month.

24                        MR. ALLMAN:   Judge, I would choose

 25   October the 26th.




      Lori C. Bice, LCR
                                                                        21
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 23 of 34 PageID #: 579
  1                       THE COURT:     Very good.

  2                       MR. ALLMAN:     I would    respectfully

  3    r-equest that on- November the-2nd that you hear my

  4    request for an.additional five days before-the

  5    trial.    Just to have an open           mind is all   I'm asking,

  6   Your Honor.

  7                       THE COURT:     I'll    be glad to have an

  8   open mind.      I'm not inclined to grant it, but I will

  9   check with everybody here, and we'll              come back on

 10    November 2nd, 8:30 in the morning not only to review

 11   documents that might be needed and to hear any

 12   additional     request for more time.

 13                       Mr. Copas, if you will       make an order

 14   covering everything that we have discussed.

 15                       I   have been talking to Ms. Strong

 16   today about the jury trial, and I think probably

 17   what we're going to do, we're going to bring in 40

 18   jurors at 9:00 o'clock and then another 40 jurors at

 19   11:00 o'clock, just depending on how it goes.                 The

 20   COVID cases that we've had, we've had three jury

`21   trials in' -- I think        if   was in July,'and we didn't`

 22   have any issues at all.            We'll   just have to see how

 23   that goes.

 24                       Do we anticipate motions now?

 25   Motions?     Mr. Copas?




      Lori C. Bice, LCR
                                                                          22
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 24 of 34 PageID #: 580
      1                       MR. COPAS:   Your Honor, I will file

      2   motions -- in limine motions.            I've been in the

     y3    process of-trying to get that done and that's very

     .4   critical i.n    my theory of

      5                       THE COURT:   Sure.

      6                       MR. COPAS:   -- a defense in this case.

      7                       THE COURT:   General    Dean, what about

      8   motions from the State?

      9                       GENERAL DEAN:   Judge, I've thought of

     10   maybe one.

     11                       GENERAL BLANTON:     There may be another

     12   404(b) motion filed, Judge.

     13                       THE COURT:   Okay.     What we'll   do then

     14   is you-all file these motions as soon as possible.

     15   I will   not be able to take up the motions the way it

     16   exists now on the 2nd, but I'll find another day to

     17   docket those motions and         make you aware in advance

     18   of the trial.

     19                       MR. COPAS:   Your Honor, I want to make

     20   sure I can define this.          Statements that Mr. Allman
3
     21   can make during the trial, it can be -- only can               be

     22   arguments on the admitted evidence?

     23                       THE COURT:   Yes, sir.

     24                       MR. COPAS:   Anything other than that

     25   cannot be heard?




          Lori C. Bice, LCR
                                                                            23
    Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 25 of 34 PageID #: 581
  1                       THE COURT:     Nothing.     Yeah, nothing

  2   that's not in evidence can           be referred to.      You

  3   can't--talk about your personal op-inions, you can't

  4   talk-about things that you did outside the scope of

  5   the evidence.

 6                        You know, I don't know if you're going

  7   to testify, Mr. Allman, but that's another matter

 8    that we'll    have to go through.            But, you know, it's

 9    pretty basic there.         You're an attorney and        you'll

10    be held to an attorney's standards.

11                        MR. ALLMAN:     Yes, Your Honor.

12                        MR. COPAS:     He will    have to give

13    testimony, Your Honor.            I can't see anything to get

14    around that, so ...

15                        THE COURT:     That will    be interesting.

16                        Anything else?     General.

17                        GENERAL DEAN:     Judge, I just wanted to

18    double-check that the furlough will             be subject to

19    the same restrictions --

20                        THE COURT:     Yes, sir.

21                    `GENERAL DEAN: t -- of the previous

22    furlough?

23                        THE COURT:     Yes, sir.    We'll   do the

24    same exact thing.

25                        MR. ALLMAN:     Judge, if I may speak to




      Lori C. Bice, LCR
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 26 of 34 PageID #: 582
  1    that.    I'm going to have to have some help making

  2    copies of exhibits, putting notebooks together.                   I

  3   -mean, is there-any way that-my wife can            be,   there to

  4   .assist me to get all this stuff done?

  5                       THE COURT:    I will    allow your wife to

  6    assist you in any work product that you need.

  7                       MR. ALLMAN:    Thank you, Your Honor.

  8                       THE COURT:    Put that in the order.

  9                       MR. ALLMAN:    And, Your Honor, I       had a

 10   couple of trial        logistic questions.

 11                       THE COURT:    Yes, sir.

 12                       MR. ALLMAN:    I didn't --

 13                       THE COURT:    If you could pull       your --

 14                       MR. ALLMAN:    I'm sorry.

 15                       THE COURT:    It's okay.

 16                       MR. ALLMAN:    You know, we're not

 17   required to wear those in there.

 18                       THE COURT:    I know.     I know.

 19                       MR. ALLMAN:    I didn't know if the

20    State had any guess as to when it would finish its

21    proof.

22                        THE COURT:    I --   you're talking about

23    50 witnesses.

24                        MR. ALLMAN:   Yeah.

25                        THE COURT:    Well, I have no idea.        I




      Lori C. Bice, LCR
                                                                             25
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 27 of 34 PageID #: 583
      1    would say at least a week.               Do y'all    agree?

      2                        GENERAL DEAN:        Oh, yes.

      3                        THE COURT::.   At least a week.

      4                        MR. ALLMAN:     Okay.     Well, that's

      5    quicker than I thought, so ...

      6                        GENERAL BLANTON:        Oh, it will       be

      7    longer than that.

      8                        MR. ALLMAN:     I'm thinking two weeks.

      9                        GENERAL BLANTON:        At the minimum it

     10    will   be a week, Judge.

     11                        THE COURT:     Okay.

     12                        GENERAL BLANTON:        I mean, we've

     13    noticed at least two expert witnesses as to bank

     14    records and that type of stuff.               So I would

     15    anticipate the experts' cross-examination will                     be a

     16    while as well       as will the State's proof regarding

     17    those, in addition to all          the bank personnel, the

     18    witnesses that will        be testifying as well.             It very

     19   well will     go into the second week.               I can't see any

     20    way possible --
k
     21                        THE`COURT:     I'd    say a week at the

     22   least.     And   I don't know how many witnesses the

     23   defense will         have, but you compute that into the

     24   length.

     25                        Next question.




           Lori C. Bice, LCR
                                                                                 26
    Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 28 of 34 PageID #: 584
      1                       MR. ALLMAN:       And then under 24(f), is

      2   Your Honor a single or separate entity jury

      3   sele-ction for alte-rnates?

      4                       THE GOURT:    What we do is I       pick.              ri



      5   alternate jurors -- is that what you're talking

      6   about?

      7                       MR. ALLMAN:       Yes, Your Honor.

      8                       THE COURT:    I    pick alternate jurors as

      9   alternates, the old fashioned way.

     10                       MR. ALLMAN:       So separately?

     11                       THE COURT:    Separately.

     12                       MR. ALLMAN:       All   right.   And then when

     13   would we might be able to get the jury information,

     14   list of prospective jurors?

     15                       THE COURT:    Hold on just a second.         We

     16   have a list of prospective jurors after they're

     17   impaneled.

     18                       And, Ms. Paige, when would that be if

     19   we're trying this case -- when we're trying it?

    20    When would the list of jurors be available?
                                                                                 k
V
     21                       GENERAL BLANfON:        Judge, it's usually

     22   the Monday before the end of the month which would

     23   be the Monday before we start trial.

     24                       THE COURT:    Hold on.       I think these

     25    people will    probably be impaneled for November.




          Lori C. Bice, LCR
                                                                            27
    Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 29 of 34 PageID #: 585
  1                        GENERAL BLANTON:       I would think they

  2    would be December because they start November 30th

  3   -land go throug-h December the-{ - -                    -

  4                    .THE CLERK:       I .would think, .fudge, that

  5    this might be December's jury.

  6                        THE COURT:    That'll    be fine.       And, you

  7    know, I could        be wrong.    I'll    tell   you --

  8                        THE CLERK:    That is something I can

  9    find out by 11/2.

 10                        THE COURT:    Okay.     Yeah, if it's

 11    available on the second of November, we'll                  have it.

 12    Otherwise I'll       let you know by the 2nd.

 13                        MR. ALLMAN:    Okay.     And    I've given the

 14    General the list of the missing documents.

 15                        THE COURT:    Okay.     Good.

 16                        MR, ALLMAN:    I   understand -- so the

 17    voir dire panel        -- I see the blue tape.            So I'm

 18    assuming the voir dire panel is going to be back

 19    here?

20                         THE COURT:    The voir dire panel         will

21     probably cover the entire courtroom, and what                  well
22     do is when we are ready, I'm going to have voir dire

23     probably -- what I've been doing is we'll                  cover a

24     lot of the questions and we'll            eliminate some for

25     cause and then we'll        bring up -- I'm going to bring




       Lori C. Bice, LCR
                                                                            28
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 30 of 34 PageID #: 586
  1    up 15.    So we'll     do it 15 at a time.

  2                       MR. ALLMAN:    Now, will    the jury still

  3    be in the jury box for,the trial?             -~

  4                       THE COURT.:   Do you    mean for -- what do

  5    you mean "for the trial"?

  6                       MR. ALLMAN:    Well, for the actual

  7   trial.     Not for voir dire, but when the trial

  8   actually starts --

  9                       THE COURT:    Do you see the way the

 10   seats are arranged now?           You've got some out front,

 11    you've got one on the side and one over here and

 12    you'll   have two on the front row.           The seats that

 13   are marked with        blue tape will      be where jurors sit

 14   and then we'll        have one on the side.         You have four

15    out front and two over here and two back there --

16    three back there, because we'll            have 15 -- we'll

17    have 15.

18                        MR. ALLMAN:    Okay.     And then, Your

19    Honor, I was going to talk to the State to see if we

20    could stipulate to court pleadings and

21    administrative agency document`s that obviously have

22    the seal from the administrative agency, just

23    stipulate to those as being authentic.

24                        THE COURT:    Whatever y'all      work out --

25                        MR. COPAS:    Your Honor, I'm --




      Lori C. Bice, LCR
                                                                       29
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 31 of 34 PageID #: 587
       1                       GENERAL BLANTON:          It was -- there's a

       2   reciprocal discovery out there.                 We haven't gotten

1,    3    anything in discovery from the-defense.                 So i:f

      4    there's something-out there that they plan t&

      5    introduce from the discovery, it's about time that

      6    they get it to us.

      7                        THE COURT:    Yeah.        I'm going to order

      8    that reciprocal discovery --

      9                        Mr. Copas, if you will         put this in the

     10    order.

     11                        MR. COPAS:    Your Honor, I'm       not going

     12    to stipulate to anything before --

     13                        THE COURT:    I    understand.     I'm going

     14    to order reciprocal discovery here by October 20th.

     15                        MR. ALLMAN:       And, Your Honor, I'm

     16    solely talking about documents that are on the

     17    network server of which the State has a copy.

     18                        THE COURT:    Sure.        That's just

     19    something for you-all       to talk about.

     20                        MR. ALLMAN:       Okay.

     21`                       THE COURT:    `I would think,` Mr. Allman,

     22    that these matters would          be better accomplished

     23    through Mr. Copas rather than you, the defendant,

     24    directly talking to the district attorney.

     25                        MR. ALLMAN:       Right.




           Lori C. Bice, LCR
                                                                               011
     Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 32 of 34 PageID #: 588
 1                        THE COURT:   Anything else?      All   right.

 2    That will    be the order of the Court.

 3                   -AMR. COPAS:      T-hank you, Your-Honor.

 4                   .MR. ALLMAN:      .Thank you, Your Honor.

 5                        THE COURT:   Yes, sir.

 6          END OF REQUESTED TRANSCRIPT OF PROCEEDINGS

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                 t                         A
21

22

23

24

25




      Lori C. Bice, LCR
                                                                      31
Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 33 of 34 PageID #: 589
       1                       REPORTER'S CERTIFICATE

       2                I, Lori C. Bice, Licensed Court Reporter

       3   for the-State of Tennessee, hereby certify that I-=

      4    reported the foregoing proceedings at the time and

      5    place set forth in the caption thereof; that the

      6    proceedings were stenographically reported by me;

      7    and that the foregoing proceedings constitute a true

      8    and correct transcript of said          proceedings to the

      9    best of my ability.

     10                 I   FURTHER CERTIFY that I am       not related to

     11    any of the parties named        herein, nor their counsel,

     12    and have no interest, financial or otherwise, in the

     13    outcome or events of this action.

     14                 IN WITNESS WHEREOF, I have hereunto

     15    affixed my official signature this 22nd day of

     16    February, 2021.

     17

     18

     19

     20
14
     21                          -------------------------------
                                 LORI C. BICE, LCR
     22                          STATE OF TENNESSEE
                                 LCR No. 036, Expires 6/30/2022
     23

     24

     25




           Lori C. Bice, LCR
                                                                           32
     Case 3:21-cv-00267 Document 2 Filed 03/31/21 Page 34 of 34 PageID #: 590
